DETAILED ACTION

This communication is a Final Rejection Office Action in response to the submission filed on 9/14/21 for Application 13/425,608.  
In the board decision mailed on 1/12/2021, the board affirmed the Examiner Answer.
Claims 30-49 are now presented.
Response to Arguments

Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive. 

The Applicant agues “At the outset, Applicants note that the Examiner has improperly characterized the alleged judicial exception as "a method of organizing human activity." The Examiner is reminded of the 9admonition found on pages 4 and 5 of the October 2019 PEG Update as follows: 
The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a "certain method of organizing human activity").  Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in Section III(C) of the 2019 PEG. (emphasis added) 


The Examiner respectfully disagrees.   The claims are directed to generating a representation of an organization model, contact list and organization/member data, updating the representation, and transferring the representation to and from users as they change roles.   In the board decision issued on January 13, 2021 the PTAB found:
Here, the focus of claim 30 is providing an incoming employee of an organization with information needed to more efficiently do their job (i.e., a business purpose and relation between people that is a fundamental economic practice), by generating and reassigning a network data structure to the incoming employee (i.e., a mental process using a computer/processor as a tool).5 This is in agreement with Appellant’s disclosure that the invention is directed to “to using the inheritance of professional-social network information to facilitate organizational position changes.” Spec.  1; see also Title (“Using The Inheritance of Professional-Social Network Information to Facilitate Organizational Position Changes”). Here, as the Examiner finds (see Ans. 10), Appellant has 

The amendments do not change the analysis above by the PTAB, or the focus of claim 30.  The Claim remains directed to the abstract idea of generating and reassigning a network data structure to the incoming employee (i.e., a mental process using a computer/processor as a tool and method of organizing human activity).   The amendments that limit the data to digital representations do not save the claims.   In the previously presented claims, the data was analyzed as a digital representation of data in that it was stored in a computer data structure comprising the claimed model, contact list, and organization data.  Data stored in a computer data structure is a digital representation of data.  As such, the Applicant’s arguments that the claims do not recite limitations that fall into any of the abstract idea groupings is unpersuasive. 

The Applicant further argues “As stated therein, the Examiner is required to identify the "specific limitation(s) in the claims [that] recites an abstract idea." The Examiner has also erred at this point.”
The Examiner respectfully disagrees.   In the previous action, the Examiner identified the specific limitations that are directed to the abstract idea and what abstract idea grouping the limitations fall into.

The Applicant further argues “As guidance regarding whether particular limitations "recite" the alleged judicial exception, reference is made to the Board's decision in Ex parte Setty, (Appeal No. 2021-000561) 23(non-precedential) dated June 15, 2021. The Board concluded that the claims "recite the abstract idea of bidding on advertising space in an online context." Slip op., at 6. In evaluating limitations being recited, the Board made certain findings (e.g., "[w]e consider these steps to be part of the abstract idea because these are the necessary steps to accomplish online advertising") to determine that certain limitations were part of the abstract idea. Slip op., at 10 (emphasis added). The Board also made other findings (e.g., "limitation in Step [3] is not part of the abstract idea because it is not a necessary step of online advertising") in determining that certain limitations were "additional elements" within the meaning of 
The Examiner notes that PTAB decisions are non-precedential and do not have bearing of subsequent eligibility analysis on unrelated cases.

The Applicant further argues “On page 4 of the Seventh Office Action, the Examiner alleges that the "automatically monitoring, by listener agents of the professional-social network tool, the plurality of client devices for electronic messages from the plurality of individuals" are some of the limitations that "represent the Abstract idea." This is demonstrably inaccurate. As stated by the Board, "providing an incoming employee of an organization with information needed to more efficiently do their job" is a supposed "fundamental economic practice." However, "automatically monitoring, by listener agents of the professional-social network tool, the plurality of client devices for electronic messages from the plurality of individuals" has no necessary relationship to this so-called "fundamental economic practice." Additionally, the Board asserted that "generating and reassigning a network data structure to the incoming employee" is a "mental process using a computer/processor as a tool." Again, the limitations at issue have no relationship to this identified "abstract idea." Consequently, these limitations do not recite an abstract idea.”
The Examiner respectfully disagrees.  In the board decision mailed on January 13, 2021 the PTAB found:
We agree with the Examiner’s determination that claim 30 is concerned with managing personal behavior (e.g., monitoring messages) and business relationships (e.g., reassigning business data/relationships to a new employee), which are a method of organizing human activity (see Final Act. 3; Ans. 3).

As such, the PTAB found that the monitoring messages falls into the method of organizing human activity bucket.  The Applicant’s amendments that are directed to monitoring by listener agents are recited broadly.  The claims does not explain how the listener agents work to monitor the client devices.   As such, under the broadest reasonable interpretation, the monitoring of messages remain part of the abstract idea.  
The monitoring of electronic communication can also be considered insignificant data gathering.  MPEP 2106.05(g) states mere data gathering has been found to be insignificant extra-solution activity.  Further, the monitoring of electronic communications can also be evaluated as part of the abstract idea.  As explained above, the monitoring of electronic communications is considered a mental step that contributes to the abstract idea of reassigning data to a new employ of an organization that is considered abstract in the analyses in step 2A, prong 2.  The Applicant’s amendments that limit the data gathering to being performed by listener agents do not change the analysis.  The listener agents are recited broadly and absent any definition of how the listener agents monitor communications the limitation remains drawn mere data gathering. 

The Applicant further argues “On page 4 of the Seventh Office Action, the Examiner alleges that the "automatically updating the network data structure based upon an analysis of the monitored electronic messages by the professional-social network tool" are some of the limitations that "represent the Abstract idea." This is demonstrably inaccurate. As stated by the Board, "providing an incoming employee of an organization with information needed to more efficiently do their job" is a supposed "fundamental economic practice." However, "automatically updating the network data structure based upon an analysis of the monitored electronic messages by the professional-social network tool" are not necessary to provide this so-called "fundamental economic practice." While generating the data structure (i.e., the relationship structure) is necessary, the automatic updating based upon the analysis of monitored electronic messages is not necessary. Consequently, these limitations do not recite the alleged abstract idea and are additional elements.”
The Examiner respectfully disagrees.  The Examiner has found the "automatically updating the network data structure based upon an analysis of the monitored electronic messages” to be part of the abstract idea of method of organizing human activity.    This is because the data structure is a representation of a professional social network, and the network is updated based on the analysis of communication.  This finding is supported by the PTAB which also found that:
collecting and updating data and monitoring messages to create a data structure to be reassigned to another employee are all human activities that claim 30 more efficiently organizes by applying them to a hardware processor of a computer hardware system
As such, the Examiner maintains that automatically updating a data structure that represents a professional social network is a method of organizing human activity or mental process what is abstract.

The Applicant further argues “automatically transferring, by the professional-social network tool, the network data structure from the first user to a second user by dissociating the first user from the network data structure and creating an association with the second user in the network data structure and "a network data structure for a particular user is relationship structure in which: individual contacts of the particular user are represented as nodes and relationships between particular user and individual contacts of the particular user are represented as edges between the nodes" 
The Examiner's assertion that all these limitations "represent the Abstract idea" is also false. Again, the standard for whether a particular limitation recites an abstract idea is whether that limitation is necessary for performance of the abstract idea. Only the underlined portions of the above-reproduced passages are necessary for performance of the abstract idea. Consequently, the non-bolded portions are additional elements. 
The Examiner respectfully disagrees.  The PTAB found that 
to using the inheritance of professional-social network information to facilitate organizational position changes.” Spec. para 1; see also Title (“Using The Inheritance of Professional-Social Network Information to Facilitate Organizational Position Changes”). Here, as the Examiner finds (see Ans. 10), Appellant has automated what can be done manually to improve a business process (see Spec. 33-37, 62), and relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.

The findings of the PTAB are still applicable to the instant claims.  The transfer of the network data structure (the professional social network) from a first user to a second user is directed to “using the inheritance of professional-social network information to facilitate organizational position changes” which the PTAB found to be abstract.

The Applicant further argues “the Examiner has erred. Notably, with regard to these limitations the Examiner cited numerous portions of M.P.E.P. § 2106.05. In all these instances, the Examiner fails to appreciate that the Examiner's commentary relates to Step 2B, but not Step 2A. M.P.E.P. § 2106.05 specifically refers to Step 2B - not Step 2A. A different test is used with regard to Step 2A as opposed to Step 2B. As stated on pages 13 and 14 of the 2019 PEG, "[a] claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception." 
The Examiner respectfully disagrees.  The 2019 PEG states that in step 2A prong 2, the examiner must determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, the computer elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. This is also evidenced by para. 20 of the specification that states the invention may be practiced via a general purpose computer.  Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea is not sufficient to integrate the abstract idea into a practical applicant in step 2A prong 2
  Further, the accessing of information (including a digital representation of an organizational model of the organization, a digital representation of contact lists of the plurality of individuals, and a digital representation of organizational/member data)  by the professional social network tool is considered insignificant extra solution activity as it is mere data gathering.  Adding insignificant extra-solution activity to the judicial exception cannot integrate the abstract idea into a practical application in step 2A prong 2.
Similarly, the monitoring of electronic communication can also be considered insignificant data gathering.  MPEP 2106.05(g) states mere data gathering has been found to be insignificant extra-solution activity.  Further, the monitoring of electronic communications can also be evaluated as part of the abstract idea.  As explained above, the monitoring of electronic communications is considered a mental step that contributes to the abstract idea of reassigning data to a new employ of an organization that is considered abstract in the analyses in step 2A, prong 2.  The Applicant’s amendments that limit the data gathering to being performed by listener agents do not change the analysis.  The listener agents are recited broadly and absent any definition of how the listener agents monitor communications the limitation remains drawn mere data gathering. Accordingly, the combination of additional elements does no integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Further, the Examiner has not used step 2B criteria to determine if the additional elements integrate the abstract idea into a practical application.

The Applicant further argues “the Federal Circuit held that " [w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination."  Consequently, the Examiner is required to present factual evidence to support a finding that the both the additional elements and the combination of additional elements represents well- understood, routine, conventional activity. As noted above, the Examiner has not accurately identified the additional elements being claimed. Moreover, the Examiner has not presented factual evidence that establishes that the combination of additional elements are well-understood, routine, and conventional.”
The Examiner respectfully disagrees.  The 2019 PEG states that “Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.  However, if an examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should re-evaluate that conclusion in Step 2B.
As discussed above with respect to integration of the abstract idea into a practical application, the generic computer elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in step 2B.
Further, the MPEP 2106.05(d) states the storing and retrieving information in memory is well known and conventional when claimed generically (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  As such, the limitations that are drawn to accessing computer data structures stored within a digital store is considered well-known and conventional.  MPEP 2106.05(d) also states receiving or transmitting data over a network, e.g., using the Internet to gather data, is convention al when claimed generically (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  In the instant case the broadly recited listener agents that gather information are directed to well-known and conventional data gathering.  The combination of the generic computer, and the generic data gathering do not provide an inventive concept in step 2B.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 30-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The 2019 Preliminary Examination Guidance (2019 PEG), explains that when considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case, Claims 30-39 are directed toward a system for generating a network data structure and reassigning the data structure from the first user to the second user.  Claims 40-49 are directed toward computer program product for generating a network data structure and reassigning the data structure from the first user to the second user.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 30 recites the Abstract idea a method of organizing human activity.  The elements of Claim 1 that represent the Abstract idea include:

automatically monitoring, by listener agents of the professional-social network tool, the plurality of client devices for electronic messages from the plurality of individuals; 
generating, for a first user of the plurality of users, a network data structure based upon the digital representation of the organization model, a digital representation of a contact list of the first user, and the digital representation of the organizational/member data; 

automatically updating the network data structure based upon an analysis of the monitored electronic messages by the professional-social network tool; and 2Application No.: 13/425,608 

automatically transferring, by the professional-social network tool, the network data structure from the first user to a second user by dissociating the first user from the network data structure and creating an association with the second user in the network data structure, wherein the automatically transferring is based upon a detected change in the digital representation of the organizational model that indicates the second user occupying a position within the organizational model previously occupied by the first user, and a network data structure for a particular user is relationship structure in which: individual contacts of the particular user are represented as nodes and relationships between particular user and individual contacts of the particular user are represented as edges between the nodes.

In the decision mail on 1/13/2021, the PTAB found:

Here, the focus of claim 30 is providing an incoming employee of an organization with information needed to more efficiently do their job (i.e., a business purpose and relation between people that is a fundamental economic practice), by generating and reassigning a network data structure to the incoming employee (i.e., a mental process using a computer/processor as a tool).  This is in agreement with Appellant’s disclosure that the invention is directed “to using the inheritance of professional-social network information to facilitate organizational position changes.” Spec. para 1; see also Title (“Using The Inheritance of Professional-Social Network Information to Facilitate Organizational Position Changes”). Here, as the Examiner finds (see Ans. 10), Appellant has automated what can be done manually to improve a business process (see Spec. 33-37, 62), and relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.

Here, although claim 30 nominally recites “a hardware processor” of a “computer hardware system” including “an electronic communication system connected over a network to a plurality of client devices” (see claim 30, preamble), claim 30 recites the performance of steps of a mental process (see Gottschalk v. Benson, 409 U.S. 63, 67 (1972), i.e., monitoring for electronic messages (see claim 1, limitation B), and generating, updating, and reassigning a network data structure (see claim 30, limitations C-F), albeit performed with the use of a computer as a tool. Here, we conclude representative claim 30 recites a mental process (i.e., a concept performed in the human mind, such as, an observation, evaluation, judgment, and opinion), using a computer as a tool, which is an abstract idea. See Guidance, 84 Fed. Reg. at 52; see Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir. 2016) (“analyzing information by steps people [can] go through in their minds, or by mathematical algorithms, without more [are] mental processes within the abstract-idea category.”); Clarilogic v. FormfreeHoldings, 681 F. App'x. 950, 954-55 (Fed. Cir. 2017) (gathering, analyzing, and outputting financial data/assessment is an abstract idea that is patent ineligible).



The amendments presented by the Applicant do not change the analysis above by the PTAB, or the focus of claim 30.  The Claim remains directed to the abstract idea of generating and reassigning a network data structure to the incoming employee (i.e., a mental process using a computer/processor as a tool.   The amendments that limit the data to digital representations do not save the claims.   In the previously presented claims, the data was analyzed as a digital representation of data in that it was stored in a computer data structure comprising the claims model, contact list, and organization data.  Data stored in a computer data structure is a digital representation of data.  

Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, the Claim 30 recites the additional elements of:

A computer hardware system including an electronic communication system connected over a network to a plurality of client devices associated with a plurality of individuals within an organization, comprising: 
a hardware processor configured to initiate the following executable operations: 
accessing, by a professional-social network tool executing in the electronic communication system, computer data structures stored within a digital store and comprising: 

a digital representation of an organizational model of the organization, 
a digital representation of contact lists of the plurality of individuals, and 
a digital representation of organizational/member data associated with individual positions represented within the organizational model; 
automatically monitoring, by listener agents of the professional-social network tool, the plurality of client devices for electronic messages from the plurality of individuals; 
However, the computer elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. This is also evidenced by para. 20 of the specification that states the invention may be practiced via a general purpose computer.  Further, the accessing of information (including a digital representation of an organizational model of the organization, a digital representation of contact lists of the plurality of individuals, and a digital representation of organizational/member data)  by the professional social network tool is considered insignificant extra solution activity.  Similarly, the monitoring of electronic communication can also be considered insignificant data gathering.  MPEP 2106.05(g) states mere data gathering has been found to be insignificant extra-solution activity.  Further, the monitoring of electronic communications can also be evaluated as part of the abstract idea.  As explained above, the monitoring of electronic communications is considered a mental step that contributes to the abstract idea of reassigning data to a new employ of an organization that is considered abstract in the analyses in step 2A, prong 2.  The Applicant’s amendments that limit the data gathering to being performed by listener agents do not change the analysis.  The listener agents are recited broadly and absent any definition of how the listener agents monitor communications the limitation remains drawn mere data gathering. Accordingly, the combination of additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
In step 2B, the examiner must be determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  In the instant case, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the generic computer elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in step 2B.
Further, the MPEP 2106.05(d) states the storing and retrieving information in memory is well known and conventional when claimed generically (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  As such, the limitations that are drawn to accessing computer data structures stored within a digital store is considered well-known and conventional.  MPEP 2106.05(d) also states receiving or transmitting data over a network, e.g., using the Internet to gather data, is convention al when claimed generically (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  In the instant case the broadly recited listener agents that gather information are directed to well-known and conventional data gathering.  The combination of the generic computer, and the generic data gathering do not provide an inventive concept. Thus, the claim is not patent eligible.
Further, Claims 31-39 further limit that Abstract idea by introducing limitations that further limit the abstract concept of organizing human activity, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.  Further, in Claim 33 natural language processing is claimed broadly and considered a mental process which is also abstract.
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 30-39 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  As such, the presentment of claim 30 otherwise styled as a method or computer program product, for example, would be subject to the same analysis.  Therefore, Claims 40-49 are rejected for the same rational that applied to claims 30-39.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683